Motion to resettle order granted. - The order as resettled should contain a recital as follows: “It is hereby ordered and adjudged that the judgment and order so appealed from be and the same are hereby reversed on questions of law and fact; the court having examined the evidence and holding that the finding of the jury that plaintiff was free from negligence contributing to his injury was contrary to The fact and contrary to the evidence, said finding is hereby reversed, with costs and disbursements; and it is further ordered that the complaint herein be and the same hereby is dismissed on the merits, with costs.” Present — Jenks, P. J., Burr, Carr, Rich and Putnam, JJ.